In an action, inter alia, to recover damages for wrongful death, the defendant Strathmore Concrete Corp. appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated July 9, 1996, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with one bill of costs.
We agree with the Supreme Court that there exist triable issues of fact precluding the grant of summary judgment to the appellant (see, Celardo v Bell, 222 AD2d 547; Famularo v Havasi, 221 AD2d 587; Freeman Lbr. Co. v Dutton Lbr. Corp., 220 AD2d 641; Rudnitsky v Robbins, 191 AD2d 488; see also, Ugarriza v Schmeider, 46 NY2d 471; deVoil v Wallace, 221 AD2d 411; Goldberg v Nelson, 202 AD2d 390; Chahales v Garber, 195 AD2d 585; cf., Stoehr v Levere, 183 AD2d 886). Thompson, J. P., Joy, Altman and Florio, JJ., concur.